Name: 91/246/EEC: Council Decision of 29 April 1991 concerning the conclusion of a Protocol extending the first stage of the Agreement establishing an association between the European Economic Community and Malta
 Type: Decision
 Subject Matter: European construction;  international affairs;  Europe
 Date Published: 1991-05-09

 Avis juridique important|31991D024691/246/EEC: Council Decision of 29 April 1991 concerning the conclusion of a Protocol extending the first stage of the Agreement establishing an association between the European Economic Community and Malta Official Journal L 116 , 09/05/1991 P. 0066 - 0066COUNCIL DECISION of 29 April 1991 concerning the conclusion of a Protocol extending the first stage of the Agreement establishing an association between the European Economic Community and Malta (91/246/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 238 thereof, Having regard to the recommendation from the Commission, Having regard to the assent of the European Parliament (1), Whereas the Protocol extending the first stage of the Agreement establishing an association between the European Economic Community and Malta (2), signed at Valletta on 5 December 1970, should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Protocol extending the first stage of the Agreement establishing an association between the European Economic Community and Malta is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall give, on behalf of the Community, the notification provided for in Article 2 of the Protocol (3). Done at Luxembourg, 29 April 1991. For the Council The President R. GOEBBELS (1) Assent delivered on 17 April 1991 (not yet published in the Official Journal). (2) OJ No L 61, 14. 3. 1971, p. 2. (3) See page 68 of this Official Journal.